DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021, has been entered.

	In response, the applicant amended claim 1. Claims 1, 2, 4, 8, 9, 14, 18, and 20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claim 1 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on March 8, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 2, 4, 8, 9, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puntoriero (U.S. PG Pub No. 2016/0019599, January 21, 2016) (hereinafter "Puntoriero”) in view of Travez et al. (U.S. PG Pub No. 2008/0189215, August 7, 2008) (hereinafter "Travez”) in view of Cullen  (U.S. PG Pub No. 2018/0310046 October 25, 2018 - hereinafter "Cullen”)

With respect to claim 1, Puntoriero teaches a computer-implemented method for selecting a display location and a message for display on the selected display location, the selected display location being affixed to an article associated with a person, the method comprising;
for each person from a plurality of candidate persons, obtaining or determining an expected future time period of an on-going event designated to the person based on a level of the person's prior performance during the on-going event: ([0014] & [0057] & [0125] & [0207] the sponsorable event/opportunity may be a golfer at one of the days of a golf tournament (e.g., the third or fourth day of the tournament, which occur after the cut and are allocated to the person based on the golfer’s on-going level of performance during the first two days resulting in them making the cut) and is therefore a “future time period of an on-going event to be allocated to the person based on a level of the person's prior performance during the on-going event, [0042] Wimbeldon Masters Superbowl and Olympics are all future time periods of on-going events (e.g., parts of regular season schedule that have various qualifying rounds/matches) that are allocated to athletes/persons based on their prior performance during the on-going event (e.g., based on their performance during the season and/or qualification rounds/matches))
wherein for each person, the expected future time period is associated with a value of a quality metric, the value of a quality metric comprising (i) a length of the expected future time period, or (ii) an expected viewership associated with the expected future time period; ([0014] estimated event duration (i.e., “length of the future period”) and audience (i.e., viewership) are associated with the future sponsorable event/opportunity, [0031] & [0034] & [0042] & [0178] expected viewership for the event/opportunity, [0196] expected tv ratings, [0206] length of time, Examiner notes this description of the future time period is not given patentable weight and cannot result in patentable distinction because the quality metric is not positively encompassed within the scope of the claim (e.g., it is not obtained, stored, or used for anything within the scope of the claimed method))
the level is selected from at least a first level and a second level, the second level representing a lower performance than performance associated with the first level ([0014] & [0057] a player either makes the cut (a first level of performance) or does not make the cut (a second level of performance representing a lower performance), [0042],  Examiner notes that because the phrase “to be allocated to the person based on a level of the person's prior performance during the on-going event” is not given patentable weight the description of the level used to allocate the future time period is also not given patentable weight and cannot result in patentable distinction)
and the value of a quality metric for the expected future time period corresponding to the first level is greater than the value of a quality metric for the expected future time period corresponding to the second level; ([0014] event duration and estimated audience for making the cut (i.e., the first level) is greater than the  event duration and estimated audience for not making the cut (i.e., the second level), [0028] & [0178], Examiner notes that because the quality metric is not given patentable weight the description of the quality metric also is not given patentable weight (e.g., these metrics are not obtained, stored, or used for anything within the scope of the claimed method))
selecting by a processor, based on respective expected future time periods for the plurality of candidate persons, a first person and a first display location associated with the first person ([0014], [0047], [0051], [0178], [0196]-[0199], [0204]-[0207]).
selecting by the processor, based on the expected future time period for the selected first person, a first message for display on the display location ([0015] & [0019] & [0074] & [0109]) various selection factors and/or bids used to select sponsor for the sponsorable event/opportunity and their associated message (e.g., logo, slogan) that is for display, [0076] & [0161] for display on the article associated with the person)
Puntoriero does not appear to disclose,
the display locations are wearable display devices being affixed to articles associated with persons
the first wearable display being associated with a sensor
the processor being in communication with but located remotely from the first wearable display device
receiving from the sensor associated with the first wearable display device sensor information
wirelessly transmitting, during the expected future time period for the first person, the first message to the first wearable display device and (ii) a signal for adjusting intensity, color, or polarization of the first wearable display device
However, Travez teaches a computer-implemented method for selecting a message for display on an article associated with a person comprising, 
the display locations are wearable display devices being affixed to articles associated with persons ([0023]-[0024] & [0026]-[0028] the display locations are wearable display devices being affixed to articles associated with persons)
the processor being in communication with but located remotely from the first wearable display device ([0023]-[0024] & [0026]-[0028] the processor used to select the advertisement is in communication with but located remotely from the first display device )
wirelessly transmitting, during the expected future time period for the first person, to the first message to the first wearable display device ([0023]-[0024] & [0026]-[0028])
Travez suggests it is advantageous to include wherein the display locations are wearable display devices being affixed to articles associated with persons, the processor being in communication with but located remotely from the first wearable display device, and wirelessly transmitting, during the expected future time period for the first person, to the first message to the first wearable display device, because doing so increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues ([0003] & [0019]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Puntoriero to include wherein the display locations are wearable display devices being affixed to articles associated with persons, the processor being in communication with but located remotely from the first wearable display device, and wirelessly transmitting, during the expected future time period for the first person, to the first message to the first wearable display device, as taught by Travez, because doing so increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues.
Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wearable display devices being affixed to articles associated with the persons to which messages are wirelessly transmitted from a remotely-located processor of Travez for the non-electronic (e.g., fabric) display locations of Puntoriero. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Furthermore, as in Travez, it was within the capabilities of one of ordinary skill in the art to modify the method of Puntoriero to include wherein the display locations are wearable display devices being affixed to articles associated with persons, the processor being in communication with but located remotely from the first wearable display device, and wirelessly transmitting, during the expected future time period for the first person, to the first message to the first wearable display device. Furthermore, as in Travez, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues, as is needed in Puntoriero.
	
Puntoriero and Travez do not appear to disclose,
the first wearable display being associated with a sensor
receiving from the sensor associated with the first wearable display device sensor information
wirelessly transmitting a signal for adjusting intensity, color, or polarization of the first wearable display device in response to the received sensor information
However, Cullen teaches wearable display devices being affixed to articles associated with persons ([0013] “wearable display devices embodied in various articles of clothing…hat, t-shirt…to which a flexible video display is attached”, [0015]) to which advertisement messaging is wirelessly transmitted from a processor remotely located from the wearable display ([0010]-[0011] “digital content packet may be downloaded…external controller can communicate with the wearable display device to trigger the display of the media…may be part of a live billboarding system…users can earn money…for turning their device into an advertising platform…receive digital media that is to be used in an advertising context”, [0016] “the images…displayed upon the wireless flexible display device may be transmitted to the wearable display devices via any number of wireless communication mediums…from external devices, servers”, [0023]-[0024] “dynamic changes to what is displayed…provided by content packet downloads…provided by…communication node”, [0031]). Cullen further discloses 
the first wearable display being associated with a sensor ([0019] “may feature a device with an ambient light sensor capable of detecting the amount of ambient light present”, [0082] “wearable display device…may feature…light sensor(s)”)
receiving from the sensor associated with the first wearable display device sensor information [0019] “ambient light sensor capable of detecting the amount of ambient light present…communicating that information back to the electronic central processing unit” – sensor information received by the CPU from the sensor associated with the wearable display device)
wirelessly transmitting a signal for adjusting intensity, color, or polarization of the first wearable display device in response to the received sensor information ([0019] “communicating that information back to the electronic central processing unit…the lights may also be adjusted based off the brightness of the display automatically to optimize the display’s…visibility…features tied to ambient light levels…” – therefore signals for adjusting at least intensity of the first wearable display device are transmitted in response to the received sensor information, [0085] “the ambient light sensor can also be used to control the brightness of the display…end user’s hats may light up brighter to become more visible in the darkness” – therefore signals for adjusting at least intensity of the first wearable display device are transmitted in response to the received sensor information, [0016] “the wearable display devices may also be controlled by a wireless input device or devices…wirelessly connected input device controls…in essence…allowing various input devices…to utilize the wearable display like a…monitor” – functions of the CPU may be performed remotely in embodiments and control signaling therefore wireless, [0064]-[0066] externally-controlled embodiments)
Cullen suggests it is advantageous to include wherein the first wearable display being associated with a sensor, receiving from the sensor associated with the first wearable display device sensor information, and wirelessly transmitting a signal for adjusting intensity, color, or polarization of the first wearable display device in response to the received sensor information, because doing so may help the displayed advertisement/image on the device be more visible during adverse lighting conditions ([0019] & [0043] & [0085]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Puntoriero in view of Travez to include wherein the first wearable display being associated with a sensor, receiving a signal for adjusting intensity, color, or polarization of the first wearable display device in response to the received sensor information, as taught by Cullen, because doing so may help the displayed advertisement/image on the device be more visible during adverse lighting conditions.
Furthermore, as in Cullen, it was within the capabilities of one of ordinary skill in the art to modify the method of Puntoriero in view of Travez to include wherein the first wearable display being associated with a sensor, receiving from the sensor associated with the first wearable display device sensor information, and wirelessly transmitting a signal for adjusting intensity, color, or polarization of the first wearable display device in response to the received sensor information. Furthermore, as in Cullen, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would help the displayed advertisement/image on the device be more visible, as is needed in Puntoriero.

With respect to claim 2, Puntoriero teaches the method of claim 1;
wherein the on-going event comprises a sports tournament ([0014] & [0207] golf tournament is an on-going sports tournament, [0042] various tournaments – also, the regular season and playoffs is a sports tournament for the Superbowl)

With respect to claim 4, Puntoriero teaches the method of claim 1;
wherein the expected future time period comprises a broadcast time period during which the person's future performance in the on-going event is to be broadcast ([0012] tournament schedule, [0014] & [0031] & [0034] & [0042]  broadcast time period (e.g., schedule, duration) for the event/opportunity, [0178] & [0198]-[0199] & [0206] percent coverage of the athlete during the broadcast event (i.e. a broadcast time period during which the person's future performance in the on-going event is to be broadcast )   

With respect to claim 8
wherein the article is selected from the group consisting of a shirt, a hat, pants, shoes, an arm band, a helmet, a bag, a glove, a racket, a bat, and a stick ([0012] & [0076] & [0161] the article may be a glove – Examiner notes that the because the phrase “for display using a first display device associated with the article” is given no patentable weight and cannot result in patentable distinction the description of the article on which the message is displayed is similarly not given patentable weight)

Examiner notes that Travez also teaches wherein the article is selected from the group consisting of a shirt, a hat, pants, shoes, an arm band, a helmet, a bag, a glove, a racket, a bat, and a stick ([0023], [0026], [0028])

With respect to claim 9, Puntoriero teaches the method of claim 1;
wherein the first message comprises a first advertisement and the selecting the first advertisement comprises: computing by the processor, for each of a plurality of candidate advertisements, a corresponding advertisement metric based on at least one parameter of the respective candidate advertisements and the expected future time period; ([0015]-[0016]  [0068]-[0069] different advertisers/sponsors (and their respective advertisements/logos/slogans by association) have corresponding bid amounts for the future time period (i.e., “at least one parameter of the respective candidate advertisements”) and these bid amounts are similarly an “advertisement metric” (e.g., expected revenue) used to select the advertisements)
designating as the first advertisement the candidate advertisement having a maximum advertisement metric ([0015]-[0016]  [0068]-[0069] the highest bid (i.e., “maximum advertisement metric” wins and the associated advertisements/logo/slogan is designated/selected)

With respect to claim 14, Puntoriero and Travez teach the method of claim 1. Puntoriero does not appear to disclose,
further comprising downloading the first message to the first wearable display device

further comprising downloading the first message to the first wearable display device ([0023]-[0024] & [0026]-[0028])
Travez suggests it is advantageous to include downloading the first message to the first wearable display device, because doing so increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues ([0003] & [0019]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Puntoriero to include downloading the first message to the first display device, as taught by Travez, because doing so increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues.
Furthermore, as in Travez, it was within the capabilities of one of ordinary skill in the art to modify the method of Puntoriero to include downloading the first message to the first display device. Furthermore, as in Travez, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would increase the flexibility and efficiency with which different messages may be displayed on different articles associated with people which can increase the ability to monetize these displays/articles and in general can increase revenues, as is needed in Puntoriero.

With respect to claim 18, Puntoriero teaches the method of claim 1;
wherein the on-going event comprises a show ([0042] & [0014] & [0206] televised golf tournaments and/or these other televised events are each a “show”, [0013] musical shows or award ceremony shows or fashion shows )

With respect to claim 20, Puntoriero teaches the method of claim 1;
wherein the person is one of an athlete, a talent performer, and a contestant ([0013] & [0076] & [0178] athletes and/or talent performer and/or contestant)


Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621